                Case 2:20-cv-02020-NR Document 19 Filed 07/09/21 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MULLEN                                            )
                                                  )
                                                  )
                                                  )
                   Plaintiff(s)                   )
          v.                                      )    Civil Action No. 2:20-cv-02020
                                                  )
MSA SAFETY PITTSBURGH MANUFACTURING, LLC          )
                                                  )
                                                  )
                   Defendant(s)                   )


                                         REPORT OF NEUTRAL


A   mediation            session was held in the above captioned matter on   July 8, 2021    .

The case (please check one):
             has resolved
             has resolved in part (see below)
       X     has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.




Dated:    July 9, 2021                            _____________________________________
                                                  /s Kenneth J. Benson
                                                  Signature of Neutral

                                                                                            Rev. 09/11
